West, J.
'(dissenting): The legislature of 1868 enacted article 8 of chapter 31 touching unlawful assemblies, being sections 3674 and 3675 of the General Statutes of 1915, and provided that—
“If three or more persons shall assemble together with intent to do any unlawful act with force and violence against the person or property of another . . . [they] • shall be fined in the sum not exceeding two hundred dollars.”
- The same legislature enacted chapter 32, making all incorporated cities and towns liable for all damages that may accrue from the action of mobs within their corporate limits whether such damages be loss, of property or injury to life and limb, being section 3822 of the General Statutes of 1915.
The first action brought under this mob statute was The City of Atchison v. Twine, in 1872, 9 Kan. 350. It was pointed out in the opinion that the first section of the act (present section 3822) was *265one of the laws of Canute, the Dane, afterwards recognized by our Saxon ancestors, and it was said:
“The public reason for the law was that every one should have an interest in the prevention and prosecution of such offenses.” (p. 356.)
In 1897, the case of Adams v. City of Salina, 58 Kan. 246, 48 Pac. 918, was decided under.the same statute. The legislature of 1903 enacted chapter 221, being section 3727 of the General Statutes of 1915, “An act providing for the suppression of mob violence, defining the crime of lynching, providing a penalty therefor.” This section provides that any collection of individuals assembled for an unlawful purpose, intending to injure any person by violence or without authority, shall for the purpose of this act be regarded as a mob. This was twenty-five years after the original law was passed making cities liable for injuries caused by mobs.
In Iola v. Birnbaum, 71 Kan. 600, 81 Pac. 198, it was said of the original act:
“We think its purpose is rather to guard against a possible construction that should confine its operation solely either to injuries to property or to injuries to the person. The damages designated are not only those resulting from the destruction of life or limb, but those resulting from any injury to either — that is, from any bodily hurt.” (p. 602.)
This shows quite clearly that lynching in the ordinary sense was not deemed necessary to maintain the action under this statute. In Cherryvale v. Hawman, 80 Kan. 170, 101 Pac. 994, an action for damages by a charivari party, it was said:
“In Kansas there is, and was when the law here invoked' against the city was enacted, a statute in effect defining a riot, for it provides that ‘if three or more persons shall assemble together with intent to do any unlawful act with force and violence against the person or property of another, or to do any unlawful act against the peace, . . . the person so offending . . . shall be fined’ . . . The Kansas legislature, in passing an act the obvious reason of which is to make municipal officers more vigilant in suppressing unlawful assemblies, must be deemed to have had in mind the language of _its' own statute in that regard, rather than any one of the several definitions recognized by the common law.” (pp. 172, 173.)
Numerous quotations follow showing that the words “riot” and “mob” are used interchangeably and are synonymous, and show also that even good-humored rioters may be as harmful as any others, and may constitute “a gathering of illegal trespassers.” (p. 174.) In Blakeman v. City of Wichita, 93 Kan. 444, 144 Pac. 816, it was said that the plaintiff asserted that he was not seeking *266to recover solely on the liability imposed by the statute “which makes cities liable for injuries to persons and property caused by a mob within the corporate limits” (p. 445), and it was declared that “a statute which has been in force since 1868 defines 'riotous assembly/ a term practically synonymous with 'mob/ as follows: . . . ,” quoting from article 8, chapter 31 of the act of 1868, also the act of 1903, defining a mob.
In Harvey v. City of Bonner Springs, 102 Kan. 9, 169 Pac. 563, this language was used:
“The statute defines a ‘mob’ as ‘any collection of individuals assembled for an unlawful purpose, intending to injure any person by violence, and without authority of law.’ ” (p. 21.)
In Moore v. City of Wichita, 106 Kan. 636, 189 Pac. 372, the syllabus, paragraph 3, is as follows:
“Instead of using the dictionary definition of a mob, the court gave the jury the statute concerning the liability of cities for the action of mobs therein. Held, sufficient.”
In the Blakeman case, supra, the prisoners in the county jail organized an ordinary kangaroo court, a thing of barbaric and despicable cruelty still permitted in some jails in this country. The purpose was to collect a fine of fifty cents from the recruit who had just been tried. These people _ did not voluntarily assemble in the jail, but were assembled most involuntarily. They were there for the accomplishment of no purpose, but simply because they could not get out. How these men immured within the walls of the county jail could by assaulting and beating a fellow prisoner for refusing to pay a fine of fifty cents, constitute, a mob and three highway robbers could not, is beyond my comprehension. We are told that this would make a “mob of every band of three or more persons who combine to commit any crime and together commit that crime.” (Ante, p. 264.) What then? If such a band commits a crime, .or injures one’s personal property, how could we have a more precise example of what the legislature manifestly intended by passing the original mob statute?
New enactments have received longer or more repeated unanimity of construction than this, and during all the lapse of years since City of Atchison v. Twine, the lawmaking power has refrained from amending or repealing this most carefully and thoughtfully construed statute. To my mind there is no saving grace in highway robbery which elevates an assembly of three who jointly commit it *267to a higher moral or legal plane than the same number of robbers who commit merely a misdemeanor.
If the settled construction is found to cast too great a burden on cities where highway robbers infest the streets, the legislature and not the courts should attend to the matter, of amendment or repeal.